                                                                                                                       Entered on Docket
                                                                                                                       November 15, 2018
                                                                                                                       EDWARD J. EMMONS, CLERK
                                                                                                                       U.S. BANKRUPTCY COURT
                                                                                                                       NORTHERN DISTRICT OF CALIFORNIA

                                                                     1   Kenneth H. Brown (CA Bar No. 100396)
                                                                         Miriam Manning (CA Bar No. 178584) Signed and Filed: November 14, 2018
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, California 94111-4500
                                                                         Telephone: 415/263-7000
                                                                     4   Facsimile: 415/263-7010              ________________________________________
                                                                                                                     DENNIS MONTALI
                                                                         E-mail:kbrown@pszjlaw.com                   U.S. Bankruptcy Judge
                                                                     5
                                                                                 mmanning@pszjlaw.com
                                                                     6
                                                                         Counsel for E. Lynn Schoenmann,
                                                                     7   Chapter 7 Trustee

                                                                     8                                UNITED STATES BANKRUPTCY COURT

                                                                     9                                NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                       SAN FRANCISCO DIVISION

                                                                    11   In re:                                                     Case No.: 18-30002 (DM)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   MARIYA SERGEEVNA RUCHKA                                    Chapter 7
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                             ORDER APPROVING STIPULATION
                                            ATTORNEYS AT LAW




                                                                                                        Debtor.                    BETWEEN TRUSTEE AND
                                                                    14                                                             EVERGREEN TO CONTINUE
                                                                                                                                   HEARING ON MOTION FOR RELIEF
                                                                    15                                                             FROM AUTOMATIC STAY
                                                                    16                                                             [Relates to Docket No. 73]
                                                                    17
                                                                                                                                   Original Hearing:
                                                                    18                                                             Date November 15, 2018
                                                                                                                                   Time:         9:30 a.m.
                                                                    19                                                             Judge: Honorable Dennis Montali

                                                                    20                                                             New Hearing:
                                                                                                                                   Date: February 21, 2019
                                                                    21                                                             Time:        9:30 a.m.
                                                                                                                                   Judge: Honorable Dennis Montali
                                                                    22

                                                                    23            The Court having considered the Stipulation Between the Trustee and Evergreen to Continue

                                                                    24   the Hearing on Motion for Relief from Automatic Stay [Docket No. 91] (the “Stipulation”) and good

                                                                    25   cause appearing therefor

                                                                    26            IT IS ORDERED THAT:

                                                                    27            1.      The Stipulation is approved, as modified by this Order.

                                                                    28

                                                                         DOCS_SF:98193.1 77352/001                         1              ORDER APPROVING STIPULATION BETWEEN
                                                                     Case: 18-30002         Doc# 93    Filed: 11/14/18    Entered: 11/15/18  17:16:31
                                                                                                                                    TRUSTEE AND EVERGREENPage   1 of 3HEARING
                                                                                                                                                          TO CONTINUE
                                                                                                                                         ON MOTION FOR RELIEF FROM AUTOMATIC STAY
                                                                     1           2.       The Hearing is continued to February 21, 2019 at 9:30 a.m. on the terms and

                                                                     2   conditions set forth in the Stipulation.

                                                                     3           3.       Any response shall be filed on or before February 14, 2019.

                                                                     4           4.       The Court retains jurisdiction to interpret and enforce the Stipulation and this Order.

                                                                     5                                         # # # END OF ORDER # # #

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                         DOCS_SF:98193.1 77352/001                           2              ORDER APPROVING STIPULATION BETWEEN
                                                                     Case: 18-30002         Doc# 93     Filed: 11/14/18     Entered: 11/15/18  17:16:31
                                                                                                                                      TRUSTEE AND EVERGREENPage   2 of 3HEARING
                                                                                                                                                            TO CONTINUE
                                                                                                                                         ON MOTION FOR RELIEF FROM AUTOMATIC STAY
                                                                     1   COURT SERVICE LIST

                                                                     2

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                         DOCS_SF:98193.1 77352/001                       1              ORDER APPROVING STIPULATION BETWEEN
                                                                     Case: 18-30002         Doc# 93   Filed: 11/14/18   Entered: 11/15/18  17:16:31
                                                                                                                                  TRUSTEE AND EVERGREENPage   3 of 3HEARING
                                                                                                                                                        TO CONTINUE
                                                                                                                                    ON MOTION FOR RELIEF FROM AUTOMATIC STAY
